IN THE SUPREME COURT OF THE STATE OF NEVADA


                      STEVE SANSON, AN INDIVIDUAL;                           No. 82393
                      AND ROB LAUER, AN INDIVIDUAL,
                      Appellants,
                      vs.
                      LAWRA KASSEE BULEN,
                                                                                  FILED
                      Res • ondent.                                               APR 2 9 2022
                                                                                ELIZABETH A. BROWN
                                                                              CLERK rRENE COURT
                                                                             BY     • (
                                                                                    PUT(
                                               ORDER OF AFFIRMANCE
                                  This is an appeal from a district court post-judgment order
                      denying a motion for statutory damages in a torts action. Eighth Judicial
                      District Court, Clark County; Jessica K. Peterson, Judge.•
                                  Respondent Lawra Kassee Bulen filed a defamation complaint
                      against appellants Rob Lauer and Steve Sanson alleging that they authored
                      and published numerous false statements about her in two articles and a
                      video. The district court granted appellants special motion to dismiss
                      Bulen's complaint pursuant to Nevada's anti-SLAPP.statute, NRS 41.660.
                      The district court then awarded appellants their requested attorney fees
                      and costs under NRS 41.670(1)(a), which provides that "the court shall
                      award" reasonable costs and attorney fees to a prevailing defendant on a
                      special motion to dismiss. But the district court denied appellants' request
                      for additional statutory damages. See NRS 41.670(1)(b) (providing that the
                      district court "may award" additional damages of up to $10,000 to a
                      prevailing defendant).



                             'Pursuant to NRAP 34(f)(1), we have determined that oral argument
                      is not warranted.
SUPREME COURT
     OF
   NEvaoA

(0) 1947A   .443904
            This court generally reviews a district coures award of attorney
fees and costs for an abuse of discretion, but when the award "iinplicates a
question of law, including matters of statutory interpretation, we review the
ruling de novo." Smith v. Zilverberg, 137 Nev., Adv. Op. 7, 481 P.3d 1222,
1230 (2021). Appellants argue that the district court erred in denying their
request for additional statutory damages under NRS 41.670(1)(b) by
reading language into the statute that the Legislature intentionally
omitted—that statutory damages are only appropriate if the complaint was
filed "in bad faith or for any ill reason." See In re Christensen, 122 Nev.
1309, 1323, 149 P.3d 40, 49 (2006) (liff the legislature includes a
qualification in one statute but omits the qualification in another similar
statute, it should be inferred that the omission was intentional.").
Appellants urge that the district court's statement suggested it could not
award the additional damages absent a finding that the complaint was
frivolous, vexatious, or brought in bad faith. And, because anti-SLAPP
cases are frivolous by their very nature, see Abrams v. Sanson, 136 Nev. 83,
91, 458 P.3d 1062, 1069 (2020) (noting that "the anti-SLAPP statutes
protect against frivolous lawsuits"), appellants argue that the district court
abused its discretion in denying statutory damages on this basis. We
disagree.
            Our review of the record demonstrates that the district court's
comment did not impose an additional requirement into the statute; it
simply explained why the court found in its discretion that further damages
were not warranted.2 We further note that the district court's comments


      2Because  we conclude that the district court did not add a bad faith
finding to NRS 41.670(1)(b)'s discretionary damages provision, we decline
appellants invitation to adopt factors the district court must consider or



                                      2
                     demonstrate that it considered whether imposing additional damages
                     would further the anti-SLAPP statutes goal of deterring litigants from
                     filing meritless SLAPP suits in the future. See Smith, 137 Nev., Adv. Op.
                     7, 481 P.3d at 1230-31 (observing that the purpose of NRS 41.670s fee and
                     cost award provision was to "limit[ ] the chilling effect of civil actions filed
                     against valid exercises of' a citizen's First Amendment free speech rights).
                     Under such circumstances, we cannot agree that the district court abused
                     its discretion by denying appellants' request. Accordingly, we
                                  ORDER the judgment of the district court AFFIRMED.3




                                              Parraguirre


                                                , J.                                         , Sr.J.
                     Hardesty




                     cc:   Hon. Jessica K. Peterson, District Judge
                           Breeden & Associates, PLLC
                           Brandon L. Phillips, Attorney At Law, PLLC
                           Eighth District Court Clerk




                     otherwise curtail the district court's discretion when asked to award
                     sanctions under NRS 41.670(1)(b).

                           3The  Honorable Mark Gibbons, Senior Justice, participated in the
                     decision of this matter under a general order of assignment.
SOMME COURT
        OF
     NEVADA
                                                            3
(0) 1947A    .4P30